DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 depends on cancelled claim 21, making the scope of the claim unclear.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 17, 18, 22, 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al (US 2016/0327070).
As per claim 17, Fujiwara et al discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of a handlebar-guided vehicle having a handlebar tube, the hydraulic master apparatus comprising: 
a support (78); 
a hydraulic cylinder (20) sized to fit in the handlebar tube of the handlebar-guided vehicle and having a piston (22); 
a lever (50) pivotally connected to the support to move in an actuation direction towards the hydraulic cylinder;
a pulling device (52) that is configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated in the actuation direction; and 
a shifting device (Coupling member 80 is smaller than handlebar H; [0109]) sized to be disposed in the handlebar tube of the handlebar-guided vehicle and configured to be movable in a longitudinal direction of the handlebar tube.
As per claim 18, Fujiwara et al discloses the hydraulic master apparatus according to claim 17, wherein the pulling device comprises a pull rod (52). 

As per claim 25, Fujiwara et al discloses the hydraulic master apparatus according to claim 17, which further comprises a grip width adjusting apparatus (98), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width. 
As per claim 26, Fujiwara et al discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of a handlebar-guided vehicle having a handlebar tube, the hydraulic master apparatus comprising: 
a support (78); 
a hydraulic cylinder (20) sized to fit in the handlebar tube of the handlebar-guided vehicle and having a piston (22); and 
a lever (50) pivotally connected to the support to move in an actuation direction towards the hydraulic cylinder;
a pulling device (52) configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated in the actuation direction; and 
a grip width adjusting apparatus (98), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width. 
As per claim 27, Fujiwara et al discloses the hydraulic master apparatus according to claim 26, wherein the support is movably arranged on the handlebar tube (78, H). 

As per claim 29, Fujiwara et al discloses the hydraulic master apparatus according to claim 26, wherein the hydraulic cylinder has an operative state and an inoperative state and, in the inoperative state, the hydraulic cylinder is configured to move within the handlebar tube (20, H). 
As per claim 30, Fujiwara et al discloses the hydraulic master apparatus according to claim 17, wherein the hydraulic cylinder has an operative state and an inoperative state and, in the inoperative state, the hydraulic cylinder is configured to move within the handlebar tube (20, H). 
As per claim 31, Fujiwara et al discloses the hydraulic master apparatus according to claim 26, which further comprises a shifting device (Coupling member 80 is smaller than handlebar H; [0109]) connected to the pulling device, sized to be disposed in the handlebar tube of the handlebar-guided vehicle, and configured to be movable in a longitudinal direction of the handlebar tube. 
As per claim 32, Fujiwara et al discloses the hydraulic master apparatus according to claim 29, wherein the pulling device is adjustable (52, 98; [0115]). 
As per claim 33, Fujiwara et al discloses the hydraulic master apparatus according to claim 30, wherein the pulling device is adjustable (52, 98; [0115]). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 26, 27, 29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 2019/0061870).
As per claim 26, Sakai et al discloses a hydraulic master apparatus (Abstract) for a hydraulic brake or clutch of a handlebar-guided vehicle having a handlebar tube, the hydraulic master apparatus comprising: 
a support (14); 
a hydraulic cylinder (12) having a piston (34); and 
a lever (16) pivotally connected to the support to move in an actuation direction towards the hydraulic cylinder;
a pulling device (36, 28) configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated in the actuation direction; and 
a grip width adjusting apparatus (54; [0067]), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width.  Although the base member (12) appears to be small enough to fit inside the handlebar (H), Sakai et al does not disclose wherein the hydraulic cylinder is sized to fit in the handlebar tube of the handlebar-guided vehicle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the base member of Sakai et al with a smaller diameter than the handlebar in order to conserve space as such a modification would only require a change in size (MPEP 2144.04(IV)(A)).

As per claim 29, Sakai et al discloses the hydraulic master apparatus according to claim 26, wherein the hydraulic cylinder has an operative state and an inoperative state and, in the inoperative state, the hydraulic cylinder is configured to move within the handlebar tube (12).
As per claim 31, Sakai et al discloses the hydraulic master apparatus according to claim 26, which further comprises a shifting device (50) connected to the pulling device, sized to be disposed in the handlebar tube of the handlebar-guided vehicle, and configured to be movable in a longitudinal direction of the handlebar tube. 
	As per claim 32, Sakai et al discloses the hydraulic master apparatus according to claim 29, wherein the pulling device is adjustable (78; [0073]). 
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 17, 18, 22, 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that the claim limitations “sized to fit in the handlebar tube” only defines the size of an object (e.g. a hydraulic cylinder, a shifting device), and not the placement.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657